October 19, 2017




                               JUDGMENT

                The Fourteenth Court of Appeals
    SOUTHWYCK, SECTION IV HOMEOWNERS’ ASSOCIATION, INC.,
                          Appellant

NO. 14-16-00139-CV                     V.

        SOUTHWYCK COMMUNITY ASSOCIATION, INC., Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Southwyck
Community Association, Inc., signed November 20, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.